DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In their amendment, applicant deleted previous limitation of claim 1 “the microcapsule is free of a metallic coating”, which was not supported in the provisional application.  Due to the amendment, the effective filing date of present application is September 16, 2016, on which the provisional application 62/395,586 was filed.  Therefore, previous 103 rejection on claims 1, 3-16, 18-20 and 22-25 over Sasaki et al (US 2018/0085291 A1) is hereby withdrawn since the effective filing date of the Sasaki reference is September 28, 2016. 
Claim Objections
Claim 14 is objected to because of the following informalities:  on lines 2-3, applicant need to change “a melamine-formaldehyde polymer” to --- poly(melamine-formaldehyde) --- (so as to be consistent with “poly(melamine-formaldehyde)” recited in instant claim 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 13, 15, 18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2009/0311336 A1) (with Carle et al (US 2017/0042778 A1), which is being cited here merely to support the Examiner’s assertion .
In Example 3, Jones teaches a sunscreen formulation according to the following table:

    PNG
    media_image1.png
    486
    415
    media_image1.png
    Greyscale
.
In this example (see [0023]), an aqueous phase is heated to 75oC and mixed with an oil phase at 75oC, and the mixed two phases are cooled with stirring to form the emulsion.  The particle G, which was made in Jones’s Example 2 (see [0015]), contains avobenzone and homosalate (as active materials) microencapsulated in the core of the particle, and the shell of the particle is formed of a polymer derived from the monomers acrylate), MMA (methacrylic acid)and MAA(methyl methacrylate) (see [0006]).  Thus, Jones’s particle G suspended in the aqueous phase of the emulsion teaches instant microcapsule.  As shown above, Jones’s formulation also contains 3.33 wt.% of Aculyn 33, which teaches instant viscosity control agent, an alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate.  Jones’s particle G (instant microcapsule) suspended in the aqueous phase (of the emulsion) and Aculyn 33 (instant viscosity control agent) together teaches instant microcapsule composition, which is being used in a consumer product (a sunscreen formulation).  Jones’s shell polymer (for the particle G) derived from the monomers of TMPTMA, MMA and MAA teach instant encapsulating polymer (polyacrylate), and Jones’s avobenzone microencapsulated in the core of the particle is an UV absorber ([0011]) and thus teaches instant active material, UV protecting agent.
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Jones is silent as to the viscosity of its formulation.  (i) Ueda ([0003], [0012], [0016] and [0039]) teaches that sunscreen formulation having low viscosity of 6,000 mPas or less (i.e., 6,000 cP or less) is preferably used due to the light spreadability in its application and the excellent feeling in use (smooth feeling, dry feeling and non-sticky feeling, etc.).  Furthermore, in its working examples as shown in Tables 2 and 3, Ueda teaches sunscreen formulations having the viscosity values that ranges from 40 to 3,400.  It would have been obvious to one skilled in the art to have the viscosity of Jones’s sunscreen formulation to be in the range of 6,000 cP or less (or more specifically, from 40 to 3,400 cP) in order to achieve sunscreen formulation having good spreadability and excellent feeling in use (such as smooth felling, dry feeling and non-sticky feeling) as taught by Ueda.  Or, Gott et al teaches ([0020], [0061] and [0070]-[0071]) that a low viscosity (of 1-10,000 cps, preferably 5-1,000 cps) sunscreen formulation achieves improved sunscreen activity.  It would have been obvious to one skilled in the art to have the viscosity of Jones’s sunscreen formulation to be in the range of 5-1,000 cps with a reasonable expectation of obtaining improved sunscreen activity.  The range taught by Ueda or Gott overlaps with instant viscosity ranges of claims 1, 22 and 23, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The viscosity value just for Jones’s particle G suspended in the aqueous phase together with Aculyn 33 (without the other ingredients of the sunscreen formulation) would be similar to or even be slightly lower than the viscosity value of Jones’s sunscreen formulation considering the fact that the other ingredients, such as CERAPHYL 41 (emollient/thickener) and GANEX V-220F (film former), all contribute to the viscosity value of Jones’s sunscreen formulation.  (ii) Alternatively, in view of the guidelines given by Ueda or Gott, instant viscosity ranges of claims 1, 22 and 23 for the microcapsule composition would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Or, instant viscosity ranges of claims 1, 22 and 23 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.   
Thus, Jones in view of Ueda or Gott renders obvious instant claims 1, 3, 15, 18, 22 and 23.  
With respect to instant claim 13, Jones’s formulation shown above contains triethanolamine (in the aqueous phase), and triethanolamine is a fragrance agent, as evidenced by Carle et al ([0082]).  Thus, Jones in view of Ueda or Gott renders obvious instant claim 13. 
With respect to instant claim 24, as already discussed above, Jones in view of Ueda or Gott teaches instant microcapsule composition (instant microcapsule suspended in an aqueous phase and instant viscosity control agent) and instant viscosity range.  Thus, it is the Examiner’s position that the microcapsule composition taught by Jones in view of Ueda or Gott would inherently exhibit 20% or less separation of water after storage of the microcapsule composition for 4 weeks at 4oC as instantly recited in claim 24.  Thus, Jones in view of Ueda or Gott renders obvious instant claim 24.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Jones et al (US 2009/0311336 A1) in view of Ueda et al (US 2012/0134939 A1) or Gott et al (US 2002/0071859 A1) as applied to claim 1 above, and further in view of de Villeneuve et al (US 2015/0252312 A1).
Jones in view of Ueda or Gott is discussed above in Paragraph 5.  Although Jones does not explicitly teach the use of instant stabilizing agent of claim 11 or instant deposition aid of claim 12, Villeneuve et al teaches ([0011], [0013], [0062]-[0063] and [0126]) using a stabilizing agent (such as those compounds listed in instant claim 11) and a deposition aid (such as polyquaternium-6 or polyquaternium-47) in capsule compositions so as to achieve great stability and increase affinity of capsules to treated surface area (such as fabric, hair or skin).  It would have been obvious to one skilled in the art to use instant stabilizing agent of claim 11 and/or instant polyquaternium-6 or polyquaternium-47 as a deposition aid for Jones’s Particle G (its microcapsule) with a reasonable expectation of obtaining great stability and increasing affinity of capsules to treated skin surface area as taught by de Villeneuve.  Thus, Jones in view of Ueda or Gott and further in view of de Villeneuve renders obvious instant claims 11 and 12.  
Claims 1, 3, 13-16, 18 and 22-24 are rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) in view of Wang et al (US 2006/0009371 A1) or Smadi et al (US 6,376,446 B1).
Antir teaches ([0008]-[0011]) a liquid detergent composition comprising the following components:

    PNG
    media_image2.png
    213
    507
    media_image2.png
    Greyscale

Among the examples for the thickening agent, Antir teaches Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate).  It would have been obvious to one skilled in the art to use Aculyn 33 as Antir’s thickening agent with a reasonable expectation of success.  Antir furthermore teaches ([0045]-[0053]) that its capsules can be microcapsules comprising a shell of water insoluble polymer material, within which an active (such as perfume) is contained.  Antir teaches ([0055]) that its encapsulated actives are introduced into the liquid detergent composition in the form of an aqueous slurry of the microcapsules.  Antir teaches ([0053]) that useful shell materials include polyureas, polyurethanes, as well as melamine crosslinked with formaldehyde.  Thus, Antir teaches instant microcapsule composition containing microcapsules suspended in an aqueous phase and a viscosity control agent (Aculyn 33) where such microcapsule composition is being used in a liquid detergent composition, which also contains a pearlescent formulation.      
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Antir is silent as to the viscosity of its liquid detergent composition.  (i) as evidenced by Wang et al ([0021]) or Smadi et al (col.10, lines 1-7), it is known in the art that liquid detergents, which must be pourable, typically have a viscosity of about 500-2,000 cP.  It would have been obvious to one skilled in the art to have the viscosity of Antir’s liquid detergent composition to be in the range of 500-2,000 cP so as to be pourable.  Such viscosity range overlaps with instant viscosity ranges of claims 1, 22 and 23, thus rendering instant ranges prima faice obvious. In re Wertheim, supra.  The viscosity value just for Antir's microcapsules suspended in the aqueous phase together with Aculyn 33 (without the pearlescent formulation) would even be slightly lower than the viscosity range for Antir’s liquid detergent composition because the pearlescent formulation contributes to the viscosity value of Antir’s liquid detergent composition. (ii) Alternatively, in view of the guidelines given by Wang or Smadi, instant viscosity ranges of claims 1, 22 and 23 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, supra.  Or, instant viscosity ranges of claims 1, 22 and 23 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.      
Thus, Antir in view of Wang or Smadi renders obvious instant claims 1, 3, 14, 18, 22 and 23.
With respect to instant claim 13, Antir teaches ([0057] and Table 1 in [0066]) that its liquid detergent composition can additionally contain a free, non-encapsulated perfume.  Thus, Antir in view of Wang or Smadi renders obvious instant claim 13.
With respect to instant claims 15 and 16, Antir teaches ([0039]) that its composition contains the thickening agent (such as Aculyn 33) in the amount of 0.05-2 wt.%, preferably 0.1-1.0 wt.%.  Such ranges overlaps with instant ranges of claims 15 and 16, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Antir in view of Wang or Smadi renders obvious instant claims 15 and 16. 
With respect to instant claim 24, as already discussed above, Antir in view of Wang or Smadi teaches instant microcapsule composition (instant microcapsule suspended in an aqueous phase and instant viscosity control agent) and instant viscosity range.  Thus, it is the Examiner’s position that the microcapsule composition taught by Antir in view of Wang or Smadi would inherently exhibit 20% or less separation of water after storage of the microcapsule composition for 4 weeks at 4oC as instantly recited in claim 24.  Thus, Antir in view of Wang or Smadi renders obvious instant claim 24.    
Claims 4-10 are rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) in view of Wang et al (US 2006/0009371 A1) or Smadi et al (US 6,376,446 B1) as applied to claim 3 above, and further in view of Lei et al (WO 2016/144798 A1).
Antir in view of Wang or Smadi is discussed above in Paragraph 7.  As already discussed above, Antir teaches ([0053]) that useful shell materials for its microcapsules include polyureas.  Although Antir does not provide much detail as to how the polyureas are formed, as evidenced by Lei et al, the subject matter of instant claims 4-10 are well known in the art: That is,  Lei teaches (claims 2-5) that a polyurea microcapsule is a reaction product of a polyfunctional isocyanate (such as an aromatic polyfunctional isocyanate or an aliphatic polyfunctional isocyanate, both of which examples are listed in Lei’s claim 4 and teach instant compounds of claims 6 and 9) and a polyfunctional amine (which examples are listed in Lei’s claim 5 and teach instant compounds of claims 7 and 9) in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone (in claim 7, Lei teaches that the alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone each constitutes 0.1-5 wt.% and the ratio between the alkylnaphthalene-sulfonate formaldehyde condensate and polyvinylpyrrolidone is 10:1 to 1:10, as instantly claimed in instant claim 8).  Since Antir teaches that its microcapsule shell can be formed of polyureas, it would have been obvious to one skilled in the art to form Antir’s polyureas according to the guidance of Lei et al with a reasonable expectation of success.  Lei furthermore teaches ([0069]) using polyvinyl alcohol or carboxymethyl cellulose as a capsule formation aid.  It would have been obvious to one skilled in the art to use polyvinyl alcohol or carboxymethyl cellulose as a capsule formation in Antir with a reasonable expectation of facilitating the capsule formation.  Thus, Antir in view of Wang or Smadi, and further in view of Lei renders obvious instant claims 4-10. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Antir et al (US 2017/0283744 A1) n view of Wang et al (US 2006/0009371 A1) or Smadi et al (US 6,376,446 B1) as applied to claim 1 above, and further in view of de Villeneuve et al (US 2015/0252312 A1).
Antir in view of Wang or Smadi is discussed above in Paragraph 7.  Although Antir does not explicitly teach the use of instant stabilizing agent of claim 11 or instant deposition aid of claim 12, Villeneuve et al teaches ([0011], [0013], [0062]-[0063] and [0126]) using a stabilizing agent (such as those compounds listed in instant claim 11) and a deposition aid (such as polyquaternium-6 or polyquaternium-47) in capsule compositions so as to achieve great stability and increase affinity of capsules to treated surface area (such as fabric, hair or skin).  It would have been obvious to one skilled in the art to use instant stabilizing agent of claim 11 and/or instant polyquaternium-6 or polyquaternium-47 as a deposition aid for Antir’s microcapsules with a reasonable expectation of obtaining great stability and increasing affinity of capsules to treated fabric surface area as taught by de Villeneuve.  Thus, Antir in view of Wang or Smadi, and further in view of de Villeneuve renders obvious instant claims 11 and 12.  
Claims 1, 3-16, 18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (WO 2016/144798 A1) in view of Baxter et al (US 2016/0184196 A1) or Antir et al (US 2017/0283744 A1).
In claim 1, Lei teaches the following:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Furthermore, in claim 12 (see also [0024]-[0025]), Lei teaches that its microcapsule composition can be in a slurry form (containing 30-70% water), in which the microcapsule is dispersed in a water phase.  Lei furthermore teaches ([00157] and [00174]) that its microcapsule composition may include viscosity control agents such as the acrylates/C10-C30 alkyl acrylate cross-polymers, which is not instant viscosity control agent which is an alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate.  However, Lei’s acrylates/C10-C30 alkyl acrylate cross-polymers and instant alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate are known in the art as interchangeably or equivalently used suspending agents (viscosity control agents) for microcapsules (coated and/or uncoated), (i) as evidenced by Baxter (see [0211] and [0213]) (Baxter teaches the equivalence or interchangeability of Carbomers (acrylate/C10-C30 alkyl acrylate crosspolymers) and Aculyn 33 (instant copolymer of acrylic acid and acrylate according to present specification (see present Example 1)) as suspending agents (viscosity control agents) for microcapsules (coated or uncoated)), or (ii) as evidenced by Antir et al ([0006] and [0041]) (Antir teaches the equivalence or interchangeability of acrylates/C10-30 alkyl acrylate crosspolymer and Aculyn 33 as suspending agents for microcapsules).  It would have been obvious to one skilled in the art to use Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate) as Lei’s viscosity control agent in its composition with a reasonable expectation of success.  Thus, Lei teaches or renders obvious instant microcapsule composition consisting essentially of a microcapsule suspended in an aqueous phase and a viscosity control agent (Aculyn 33) (even though Lei’s microcapsule composition also contains alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone, these two components are also used by applicant in their microcapsule composition as dispersants (see pg.2, lines 8-11 of present application)).    
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Lei is silent as to the viscosity of its microcapsule composition.  However, present specification (see pg.9, lines 6-9) states that the amount of the viscosity control agent can be any desired amount to obtain the desired viscosity of the composition and that the amount can be 0.01-20 wt.% (or 0.1-10%, 0.2-8%, 0.2-5%, 0.28-1.4% or 0.021-0.045%) based on the weight of instant composition.  Lei teaches ([00174]) that its viscosity control agent can be used in the amount of 0.2-0.3 wt.%.  Since Lei’s amount for the viscosity control agent either lies within or overlaps with instant ranges for the amount of viscosity control agent as taught in present specification, it is the Examiner’s position that when using 0.2-0.3 wt.% of Aculyn 33 (as the viscosity control agent) in Lei, the viscosity of Lei’s microcapsule composition would inherently fall within or at least overlap with instant range of claim 1 (3000 cP or less) as well as with instant ranges of claims 22 and 23 (2500 cP or less and 2000 cP or less, respectively).  Thus, Lei in view of Baxter or Antir renders obvious instant claims 1, 15, 16, 18, 22 and 23 (Lei’s amount (0.2-0.3 wt.%) for the viscosity control agent teaches instant ranges of claims 15 and 16).  
With respect to instant claims 3-11, as discussed above, Lei teaches instant microcapsule wall formed of polyurea and furthermore teaches (claim 6) instant microcapsule core containing instant active material of claim 3.  Lei teaches (claims 2-5) that its polyurea microcapsule is a reaction product of a polyfunctional isocyanate (such as an aromatic polyfunctional isocyanate or an aliphatic polyfunctional isocyanate, both of which examples are listed in Lei’s claim 4) and a polyfunctional amine (which examples are listed in Lei’s claim 5) in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone.  Lei teaches (claim 8) that its composition further comprises polyvinyl alcohol, polystyrene sulfonate, carboxymethyl cellulose, copolymer of vinylpyrrolidone and quaternized dimethylaminoethyl methacrylate or mixtures thereof.  Also, instant claim 8 is taught in Lei’s claim 7, and instant claim 11 is taught in Lei’s claim 9.  Thus, Lei in view of Baxter or Antir renders obvious instant claims 3-11.  
With respect to instant claim 12, Lei teaches ([0020]) the use of instant deposition aid of claim 12.  Thus, Lei in view of Baxter or Antir renders obvious instant claim 12.
With respect to instant claims 13 and 14, Lei teaches ([0077]) that its microcapsule composition can contain one or more additional microcapsules that are different from each other and that preferred encapsulating polymers include those formed from melamine-formaldehyde polymer.  Thus, Lei in view of Baxter or Antir renders obvious instant claims 13 and 14.
With respect to instant claims 19 and 20, instant subject matters of these claims are taught in Lei’s claims 15 and 16.  Thus, Lei in view of Baxter or Antir renders obvious instant claims 19 and 20.
With respect to instant claim 24, as already discussed above, Lei in view of Baxter or Antir teaches instant microcapsule composition consisting essentially of a microcapsule suspended in an aqueous phase and a viscosity control agent (instant alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate).  Thus, the microcapsule composition taught by Lei in view of Baxter or Antir would inherently exhibit 20% or less separation of water after storage of the microcapsule composition for 4 weeks at 4oC as instantly recited in claim 24.  Thus, Lei in view of Baxter or Antir renders obvious instant claim 24.  
Claims 1, 3-16, 18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (US 2013/0337023 A1) in view of Antir et al (US 2017/0283744 A1) or Baxter et al (US 2016/0184196 A1) (with Zajaczkowski et al (US 9,738,817 B2), which is cited here merely to support the Examiner’s assertion that Lei’s isocyanate monomer DESMODUR is aliphatic polyisocyanate hexamethylenediisocyanate biuret). 
Lei teaches ([0007]-[0008]) forming a polyurea microcapsule composition by preparing an oil phase comprising an active material and an polyisocyanate (e.g., an aliphatic or aromatic polyisocyanate); preparing a surfactant solution; emulsifying the oil phase into the surfactant solution to form a fragrance emulsion; adding a cross-linking agent to the fragrance emulsion to form a capsule slurry; and curing the capsule slurry.  Specifically, in Example 1, Lei teaches polyurea microcapsule which is prepared by the following method: fragrance (active material) is combined with isocyanate monomer DESMODUR (which is aliphatic polyisocyanate hexamethylene diisocyanate biuret as evidenced by Zajaczkowski (see claim 13)) and oil to form an oil phase.  Separately, a solution containing MOWIOL 3-38 (polyvinyl alcohol used as Lei’s surfactant or dispersant – see [0028]-[0030]) is mixed with deionized water to form an aqueous phase.  The oil phase is then emulsified into the aqueous phase under shearing to form the fragrance emulsion.  To the fragrance emulsion, guanidine carbonate (polyfunctional guanidine amine salt used as Lei’s crosslinking agent – see [0008]) is added slowly under constant mixing to form the polyurea microcapsule slurry.  The microcapsule slurry is cured at 75oC.  
Lei does not teach the use of instant viscosity control agent.  As evidenced by Antir et al ([0006]) or Baxter ([0211]), it is already known in the art to use a thickening agent (or a suspending agent) in order to help suspending microcapsules so as to prevent them from sedimenting or floating on the surface of a liquid composition.  Among the example for such thickening agent or suspending agent, Both Antir ([0041]) and Baxter ([0213] and Example 24) teach Aculyn 33 (instant alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate).  It would have been obvious to one skilled in the art to use Aculyn 33 for Lei’s polyurea microcapsule composition in order to help suspending Lei’s microcapsules in solution without sedimenting or floating on the surface of the solution.  Thus, Lei in view of Antir or Baxter teaches instant microcapsule composition consisting essentially of a microcapsule suspended in an aqueous phase and a viscosity control agent, which is an alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate.  
With respect to instant limitation “the microcapsule composition has a viscosity of 3000 cP or less when measured with a viscometer at a shear rate of 21 s-1”, Lei is silent as to the viscosity of its microcapsule composition.  However, present specification (see pg.9, lines 6-9) states that the amount of the viscosity control agent can be any desired amount to obtain the desired viscosity of the composition and that the amount can be 0.01-20 wt.% (or 0.1-10%, 0.2-8%, 0.2-5%, 0.28-1.4% or 0.021-0.045%) based on the weight of instant composition.  Antir teaches ([0039]) that the thickening agent (such as Aculyn 33) can preferably be used in the amount of 0.1-1.0 wt.% wt.%.  Since this amount either lies within or overlaps with instant ranges for the amount of viscosity control agent as discussed above, it is the Examiner’s position that when using 0.1-1.0 wt.% of Aculyn 33  in Lei’s microcapsule composition, the viscosity of Lei’s microcapsule composition would inherently fall within or at least overlap with instant range of claim 1 (3000 cP or less) as well as with instant ranges of claims 22 and 23 (2500 cP or less and 2000 cP or less, respectively).   
Therefore, Lei in view of Antir or Baxter renders obvious instant claims 1, 3, 18, 22 and 23.
With respect to instant claims 4-8, as discussed above, Lei’s polyurea is produced from DESMODUR (aliphatic polyisocyanate hexamethylene diisocyanate biuret) and guanidine carbonate (polyfunctional guanidine amine salt).  Although Lei does not explicitly teach that its polyurea is formed in the presence of instant dispersants, alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone, instant limitation “the polyurea is a reaction product of a polyfunctional isocyanate and a polyfunctional amine in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone” is written in product-by-process claim language.  Thus, Lei’s polyurea which is produced from DESMODUR (instant polyfunctional isocyanate) and guanidine carbonate (instant polyfunctional amine) still teaches instant polyurea, which is a reaction product of a polyfunctional isocyanate and a polyfunctional amine in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone. See MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus, Lei in view of Antir or Baxter renders obvious instant claims 4-8. 
With respect to instant claims 9 and 10, as discussed above, in Lei’s Example 1, the polyurea microcapsule is prepared by combining fragrance (active material) with polyisocyanate, DESMODUR (aliphatic polyisocyanate hexamethylene diisocyanate biuret) and oil to form an oil phase.  Lei also teaches ([0014]-[0015]) that as the alternative to the aliphatic polyisocyanate (such as DESMODUR), an aromatic polyisocyanate, such as trimethylol propane-adduct of toluene diisocyanate or trimethylol propane-adduct of xylene diisocyanate, can also be used.  Thus, Lei in view of Antir or Baxter renders obvious instant claims 9 and 10. 
With respect to instant claim 11, as discussed above, in Lei’s Example 1, to the fragrance emulsion, guanidine carbonate (as Lei’s crosslinking agent) is added.  Furthermore, Lei teaches ([0008]) other examples of crosslinking agent that can be used such as hexaethylene diamine, hexamethylene diamine, ethylenediamine or 1,3-diaminopropane.  Therefore, Lei in view of Antir or Baxter renders obvious instant claim 11.
With respect to instant claim 12, Lei teaches ([0070]-[0071]) the use of deposition aids such as polyquaternium-4, polyquaternium-10 and polyquaternium-24 in its polyurea microcapsule composition.  Thus, Lei in view of Antir or Baxter renders obvious instant claim 12.
With respect to instant claim 13, Lei teaches ([0099]) that its microcapsule composition may additionally include a variety of components such as perfumes.  It would have been obvious to one skilled in the art to additionally include free perfumes in Lei’s microcapsule composition with a reasonable expectation of success.  Thus, Lei in view of Antir or Baxter renders obvious instant claim 13.   
With respect to instant claim 14, as discussed above, in Example 1, Lei teaches polyurea microcapsule and does not teach instant melamine-formaldehyde polymer as the shell material of its microcapsule.  However, as evidenced by Antir ([0053]), it is known in the art that polyurea and melamine crosslinked with formaldehyde are equivalently or interchangeability used as shell materials for microcapsules.  It would have been obvious to one skilled in the art to use melamine crosslinked with formaldehyde as the shell material for Lei’s microcapsule with a reasonable expectation of success.  Thus, Lei in view of Antir or Baxter renders obvious instant claim 14.
With respect to instant claims 15 and 16, as discussed above, Antir teaches ([0039]) using the thickening agent (such as Aculyn 33) in the amount of 0.05-2 wt.%, preferably 0.1-1.0 wt.%.  Such ranges overlaps with instant ranges of claims 15 and 16, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Lei in view of Antir or Baxter renders obvious instant claims 15 and 16.
With respect to instant claim 24, as already discussed above, Lei in view of Antir teaches instant microcapsule composition consisting essentially of a microcapsule suspended in an aqueous phase and a viscosity control agent, which is an alkaline soluble anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate.  Thus, it is the Examiner’s position that such composition would inherently exhibit 20% or less separation of water after storage of the composition for 4 weeks at 4oC as presently recited in claim 24.  Thus, Lei in view of Antir or Baxter renders obvious instant claim 24.    
Response to Arguments
(ii) With respect to instant 103 rejections over Jones in view of Ueda or Gott and instant 103 rejections over Antir in view of Wang or Smadi, after pointing out the difference between a microcapsule composition (claimed in instant claims 1 and 24) and a consumer product comprising such microcapsule composition (claimed in the canceled claims 19 and 25), applicant points out that Jones suggests a consumer product (a sunscreen formulation) including a core-shell microcapsule and ACULYN 33 (an alkaline | soluble anionic acrylic polymer) and that Antir teaches a consumer product (a liquid detergent) containing microcapsules and ACULYN 33 (as an example of a thickening agent)t. Applicant then argue that neither of these references suggest instant microcapsule composition composed of microcapsules and ACULYN 33 and that the secondary references do not cure the deficiencies.  Applicant thus argue that instant claims cannot be considered obvious under 35 U.S.C. §103 in view of Jones or Antir in combination with the cited secondary references. 
The Examiner disagrees.  As already explained above in detail, Jones’s particle G (instant microcapsule) suspended in the aqueous phase (of the emulsion) and Aculyn 33 (instant viscosity control agent) together teaches instant microcapsule composition consisting essentially of a microcapsule suspended in an aqueous phase and instant viscosity control agent, where such microcapsule composition is being used in a consumer product (a sunscreen formulation).  Also, as already explained above in detail, Antir teaches instant microcapsule composition consisting essentially of microcapsules suspended in an aqueous phase and instant viscosity control agent (Aculyn 33), where such microcapsule composition is being used in a liquid detergent composition.  A microcapsule composition containing instant microcapsule suspended in an aqueous phase and instant viscosity control agent teaches instant microcapsule composition of claim 1 regardless of whether that microcapsule composition is or is not included and used in a consumer product because the characteristics of the microcapsule composition do not change when the microcapsule composition is incorporated and used in a consumer product.  As stated by applicant in present specification (see pg.46, lines 1-3), instant microcapsule composition is simply a capsule delivery system for use in consumer products.     
(ii) With respect to instant 103 rejection over Lei (WO’798) in view of Baxter or Antir and instant 103 rejection over Lei’023 in view of Antir or Baxter, applicant first point out that the effective filing date of present application is Sept. 16, 2016 and argue that Lei (WO’798) which was published on Sept. 15, 2016 is not a valid prior art reference under 35 U.S.C. §102(a)(1) because the disclosure was made: : (1) one year or less before the effective filing date of the | claimed invention; and (2) by the inventor or a joint inventor (Yabin Lei).  Applicant thus argue that instant 103 rejection over Lei (WO’798) in view of Baxter or Antir cannot be sustained. However, applicant has not filed 1.130(a) declaration (i.e., declaration of attribution) yet, and thus, instant 103 rejection over Lei (WO’798) in view of Baxter or Antir still stands.  Besides, it is to be noted that Lei (WO’798) is not only a 102(a)(1) art but also a 102(a)(2) art as well.
Applicant also argue that the suspending agents of Baxter and polymeric thickeners of Antir are used in the context of a consumer product and not a microcapsule composition.  Applicant argue that the Examiner’s assertion that it would have been obvious to one skilled in the art to include Aculyn 33 in a composition of Lei’023 or replace the acrylates/C10-C30 alkyl acrylate cross-polymers of Lei (WO’798) with the Aculyn 33 of Baxter or Antir fails to take into consideration the differences in the compositions being modified.  The Examiner disagrees.  In both Baxter (see [0211]) and Antir (see [0006], [0038] and [0041]), the suspending agent/polymeric thickener (such as acrylates/C10-30 alkyl acrylate crosspolymer and Aculyn 33) is being used in order to suspend the microcapsules that are used in consumer products.  Lei (WO’798) is also using its viscosity control agent as a suspending agent for the microcapsules, and Lei’s microcapsule composition is also used in a consumer product (see [0027]).  The polyurea microcapsule composition of Lei’023 is also used in consumer products (see [0009]).  Under such circumstances, it would have been obvious to one skilled in the art to use Aculyn 33 as the viscosity control agent/suspending agent in Lei (WO’798) with a reasonable expectation of success since Baxter or Antir teaches the equivalence or interchangeability of Aculyn 33 and Lei’s acrylates/C10-C30 alkyl acrylate cross-polymers, both as suspending agents that help suspending microcapsules (that are used in consumer products).  It would also have been obvious to one skilled in the art to use Aculyn 33 for the polyurea microcapsule composition of Lei’023 in order to help suspending Lei’s microcapsules in solution without sedimenting or floating on the surface of the solution.   
Applicant argue that the Examiner does not point to any suggestion in Baxter or Antir that Aculyn 33 would solve the problem of stabilizing microcapsules in a microcapsule composition.  Applicant argue that there is insufficient indication that a skilled artisan would have selected Aculyn 33 from the plurality of different suspending agents of Baxter or Antir to modify Lei (WO’798) or Lei’023 to solve the problem of microcapsule stability in a microcapsule composition.  Applicant argue that since Baxter and Antir each provide at least 20 specific suspending agents as well as broad classes of agents that extend the possible choices to an infinite number, one skilled in the art modifying Lei (WO’798) or Lei’023 would not have arrived at the claimed alkaline soluble anionic acrylic polymer emulsion (ASE) that contains a copolymer of acrylic acid and acrylate without undue experimentation or without the Examiner’s hindsight reasoning.  The Examiner disagrees.  First of all, as to applicant’s argument that the Examiner does not point to any suggestion in Baxter or Antir that Aculyn 33 would solve the problem of stabilizing microcapsules in a microcapsule composition, in Baxter or Antir, Aculyn 33 is being used as a thickening agent or a suspending agent that helps suspending the microcapsules and prevent the microcapsules from sedimenting or floating on the surface of the microcapsule composition.  Thus, Baxter or Antir is already suggesting that a thickening agent or a suspending agent, such as Aculyn 33, would stabilize microcapsules in a microcapsule composition.  Secondly, although Baxter lists ([0213]) Aculyn 33 among many examples of the suspending agents, Baxter clearly expresses its preference for Aculyn 33 by using it in one of its working example (see [0287]).  Also, in [0041], Antir first teaches polyacrylate (co) polymers as especially preferred polymeric thickener (for suspending its microcapsules), and among preferred categories of such polyacrylate polymeric thickener, Antir includes acrylic acid-copolymers, which specific examples include anionic and non-associative polymers, such as Aculyn 33.  Based on Baxter or Antir’s teaching, it is still the Examiner’s position that it would have been obvious to one skilled in the art to use Aculyn 33 as the viscosity control agent or suspending agent in Lei (WO’798) or Lei’23 with a reasonable expectation of successfully suspending the microcapsules (so as to prevent the microcapsules from sedimenting or floating) in the absence of comparative data (submitted by applicant) which shows unexpectedly superior results of using Aculyn 33 (instant anionic acrylic polymer emulsion containing a copolymer of acrylic acid and acrylate).     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 22, 2022